Hughes, J., (after stating the facts). Passing by the question of the right of the trustees to sue in this case, and the power of the directors of the School District No. 45 to make an agreement to build a house to be used as a school house and also as a church, or as a place for religious worship, we think it is clearly shown that the house was, when built, to be under the control of the directors of the school district, and ivas the property of said district. If it was to be under their control, in contemplation of law it was within their province, and was, perhaps, in strictness, their duty, not to allow it used for purposes other than school purposes. It seems that this is apparent. They have no power, beyond those expressly granted or arising by necessary implication. Section 7042 of Sandels & Hill’s Digest provides that the directors “shall have the care and custody of the school house and grounds, the books, records, papers, and other property belonging to the district, and shall carefully preserve the same, preventing waste and damage." It appears in this case that by the use of the school house for religious worship the seats were being damaged, and the books, pencils, etc., of the school children were being injured by persons attending the meetings for religious worship. In the exercise of their power of control and their duty to preserve the property of the district, the school directors of this district did right, we think, in prohibiting the use of the school house for religious meetings. It is true that about $150 were contributed by individuals to be used, and which were used, in erecting the schoolhouse, upon the understanding that the house was to be used for a school house and for religious worship. This house was to be in charge of the directors of the district, and was so stated in the subscription lists upon which the $150 were subscribed. This could make no difference in the power and duty of the directors to control and protect the property of the district. The decree is reversed, and the cause is dismissed.